Award as to disbursement of $204 for taxicab hire affirmed. Appeal as to award of $1,145 for nursing services dismissed on the ground that the findings do not cover such nursing service award. Van Kirk, P. J., Hinman, Hill and Crapser, JJ., concur; Rhodes, J., concurs as to the affirmance of award for $204 for taxicab hire, and dissents and votes to affirm as to the award for nursing charge, on the ground that the appellants have appealed from such award, respondent has not raised any question as to the form of the decision therefor, both parties have treated it as a decision and award, and have thus waived any objection as to form, and have argued on this appeal only as to the merits thereof.